DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Regarding claim 1, Suzuki et al 20170287340 discloses the claimed invention except the limitations “calculate a maximum veering angle of the ship on the basis of the static information of the ship, and calculate the reachable range on a basis of the maximum veering angle.” The above novel features, in combination with the other recited limitations in the claim, including the newly added limitations which overcome the 35 USC 101 rejection, are not taught, suggested, or made obvious by Suzuki et al or any other prior art of record, alone, or in combination. 
Claims 2-5 and 7-10 are allowed by virtue of being dependent on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648